This is a suit by Steve Smith, a negro longshoreman, against Daisy Johnson, his former concubine, for the partition of a certain piece of property acquired by Steve Smith and *Page 887 
Daisy Johnson by purchase from James J. Manson by act before F. Magne, notary public, on the 18th day of March, 1926, and registered in Conveyance Book 407, Folio Book 175. In the petition Smith alleges that the act of sale erroneously declared that plaintiff and defendant were man and wife, whereas in truth and fact no such status existed between them, and that, therefore, they are each the owner of an undivided one-half of the property which is the subject of the partition proceedings.
Daisy Johnson answered admitting that she was not married to Smith and expressed her acquiescence in the partition of the property, but averred that she was fraudulently induced to sign the act of sale by which the property was acquired in the name of Smith and herself, erroneously described as man and wife, under the belief that she was acquiring full ownership of the property, most of the purchase price of which she avers was advanced by her.
On the trial of the case the allegations of fraud in defendant's answer were abandoned, and the court, after hearing considerable testimony concerning the contributions of both parties to the purchase price of the property, ordered the partition as prayed for, whereupon it was agreed between counsel that the property should be sold by Mr. Harry Latter at public auction, and the act of sale passed before Wm. J. Formento, notary public. From this judgment defendant has appealed and renews in this court the argument made below, based upon the voluminous testimony in the record, to the effect that the judgment should be so qualified as to order a distribution of the proceeds of the sale upon a basis of what, it is claimed, has been established as the respective contributions of the parties to the purchase price of the property.
In our opinion the judgment of the district court is correct. The sole issue in this proceeding is the right of the plaintiff to have the property described in his petition sold in order to effect a partition. He is the owner of an undivided one-half of the property on the face of the record, and, if either party to this proceeding has any claim one against the other for money advanced, the matter could be considered in an appropriate proceeding.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.
 *Page 55